                       Case 4:13-cr-00268-JM Document 275 Filed 03/16/21 Page 1 of 2
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet I
                                                                                                                             FILED                ~
                                                                                                                    Et.,~ .... 816 I me I ARKAP.&AS
                                                                                                                     • U.S. DISTRICT COURT


                                      UNITED STATES DISTRICT COURT                                                           MAR 16 2021
                                                          Eastern District of Arkansas                         JAMES W           cCORMACK, CLERIC
           UNITED STATES OF AMERICA                                    ~   JUDGMENT IN A CRIM8lkAL CA
                                 v.                                    )   (For Revocation of Probation or Supervised Release)
                                                                       )
                 TIMOTHY PAUL INMAN                                    )
                                                                       ) Case No. 4:13-cr-00268-JM-7
                                                                       ) USM No. 28008-009
                                                                       )
                                                                       )   Ryan C. Allen
                                                                                                   Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)            _2~,3~,~4~,~a_n_d_5_ _ _ _ _ _ of the term of supervision.
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                              Violation Ended
2 - Mandatory (2)               Unlawful possession of a controlled substance                                   09/03/2020

3 - Mandatory (3)                Unlawful use of a controlled substance                                         09/03/2020

4 - Special (15)                 Failure to participate in substance abuse treatment as directed                01/03/2021

5 - Special (17)                 Failure to participate in mental health treatment as directed                  09/10/2020

       The defendant is sentenced as provided in pages 2 through _ _2 __ ofthisjudgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 5701                                                    03/16/2021
                                                                                              Date of Imposition of Judgment
Defendant's Year of Birth:            1991

City and State of Defendant's Residence:                                                             Signature of Judge
Conway, Arkansas


                                                                                 3 \ )6 ( Z       t~.. ,
                                                                                 JAMES M. MOODY JR., U.S. DISTRICT JUDGE

                                                                                                            Trtl, of fodg,


                                                                                                           Date
                       Case 4:13-cr-00268-JM Document 275 Filed 03/16/21 Page 2 of 2
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                  Judgment -   Page   -=2-   of   2
DEFENDANT: TIMOTHY PAUL INMAN
CASE NUMBER: 4:13-cr-00268-JM-7


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
NINE (9) MONTHS with no term of supervised release to follow




     !if"   The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in non-residential substance abuse treatment during incarceration.




     !if"   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                    to

at    _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL


                                                                              By---------------------
                                                                                   DEPUTY UNITED STATES MARSHAL
